NEWMAN, J.,
dissenting.
I dissent. Defendant asserts that, as guarantor, she *268cannot be responsible for debts incurred by Carl Petersen, the principal debtor, subsequent to their divorce. The contrary is just what the guaranty unambiguously provides. It is not, as the majority opinion asserts, “ambiguous as to the intention of the parties at the time it was made.” 73 Or App at 263.
The full text of the guaranty reads:
“In consideration of financial accommodations given or to be given to Carl Petersen dba Petersen Construction (herein called the Customer) by Bank of the Northwest, Eugene, Oregon (herein called the Bank), and in consideration of the Bank’s agreeing to deal with the Customer, the undersigned, on behalf of themselves and of the marital communities consisting of themselves and their respective wives, if married, hereby jointly and severally guarantee payment to the Bank of all liabilities and indebtedness which the Customer has incurred or is under or may incur or be under to the Bank, whether arising from dealings between the Bank and the Customer or from other dealings by which the Bank may become in any way a creditor of the Customer.
“(The liability of the undersigned at any one time hereunder is limited to the principal sum of ($150,000) dollars, together with all interest due or to become due thereon to the Bank.)
“The Bank may apply all money received from the Customer or otherwise or from collateral upon such part of the customer’s indebtedness as the Bank may think best, without any way limiting or lessening the liabilities of the undersigned under this guaranty.
“The Bank shall not be bound to exhaust its recourse nor to take any action against the Customer or other parties on the collateral it may hold before being entitled to payment by the undersigned of all amounts hereby guaranteed, but may make such demands and take such actions as it deems advisable.
“This shall be a continuing guaranty and shall be binding without notice to the undersigned of its acceptance, and shall cover all liabilities which the Customer may incur or be under until the undersigned shall have given the Bank notice in writing to make no further advances on the security of this guaranty; provided that such notice by any one or more of the undersigned on any indebtedness or liability incurred prior to receipt by the Bank of such notice, [sic] nor lessen nor diminish the liability of others of the undersigned who shall *269not give such notice; and in the event of such notice the Bank may cease to make further advances to the Customer.
“Notice of default on the part of the Customer is hereby waived; and the undersigned jointly and severally agree to remain bound notwithstanding any extensions or renewals of any indebtedness or the liabilities hereby guaranteed or any part thereof; and consent is hereby given to the Bank to make such renewals and extensions as the Bank at its option may choose to grant or accept; and the Bank may at its option further compound and settle with the Customer or any of the undersigned or other guarantor and surrender any securities which it may now or hereafter hold belonging to the Customer, without notice to any of the undersigned and without affecting in any way the obligations of any of the undersigned to the Bank.
“If the Customer is a corporation, the undersigned guarantee and represent that they are stockholders, or directors or officers and/or are financially interested in the Customer, and if married, their marital communities are so interested.”
The majority emphasizes the final paragraph of the guaranty. That does not, however, raise a question of fact whether there was “a change in the obligation or duty” (73 Or App at 267) of the husband to plaintiff, if defendant and her husband were divorced. It does not address that question at all; neither does it raise a question of fact whether the obligations of defendant were “predicated” on her marriage.
The majority erroneously asserts that the guaranty
“declares the ‘marital communities’ to be financially interested in the business and obligates the ‘marital communities,’ if Petersen is married.” 73 Or App at 266.
That is not what the guaranty states. The last paragraph of the guaranty simply states that “if married, their marital communities are [interested in the Customer].” The majority then argues that defendant’s affidavit “allows the inference that her marital community was not an interested marital community at the time when plaintiff took the note for which it now seeks to enforce the guaranty.” 73 Or App at 266-67. That inference, however, does not create a genuine issue of material fact. ORCP 47C. It does not matter that the marital community of defendant and Petersen no longer existed and was not financially interested in the “customer” ( i.e., borrower) at the time when Petersen gave the note to plaintiff. In *270its first paragraph the guaranty recites that defendant and Petersen jointly and severally guarantee payment to the bank and, if married, their marital community does likewise. Defendant remains bound on the guarantee.
Defendant asserts in her affidavit:
“It was not my intent nor did I feel that it would continue in effect indefinitely after my divorce from Carl A. Petersen, especially with regard to new debts incurred after the date of our divorce. Since Mr. Sands knew of my divorce from Carl A. Petersen, I feel that he did, in fact, have at least implied notice that I would no longer be responsible for any further advances or new debts incurred by Carl A. Petersen, personally or dba Petersen Construction Company.”
None of those assertions raises a genuine issue of material fact. It does not matter that defendant now asserts that it was not her “intent nor did I feel” that the guaranty would continue in effect after her divorce from Petersen. Neither does it matter that the bank knew of the divorce. The parties’ intent at the time that the guaranty was executed is clear and unambiguous by its terms.
Neither is there a genuine issue of material fact whether plaintiff relied on defendant’s guaranty in making the loan to Petersen. The affidavit of Sands, plaintiffs executive vice-president, states unequivocally that plaintiff “relied on the existence and the validity of the personal guaranty of its indebtedness by Edith K. Petersen (now Brattain) and Carl A. Petersen.” All that the defendant asserts in her affidavit is that Sands was “aware of our divorce and was also aware that I was leaving the state of Oregon and no longer maintained any control or financial interest in Petersen Construction Company.” Those assertions do not contradict Sands’ assertion that plaintiff relied on defendant’s personal guaranty. Moreover, there is no genuine issue of material fact respecting reliance simply because plaintiff may also have relied on other security for the note.
The guaranty provides that it is a continuing guaranty and covers all liabilities which Petersen might incur or be under until defendant has given plaintiff notice in writing to make no further advances on the security of the guaranty. At the time of the divorce, defendant had only to give the *271described notice to be free of responsibility for Petersen’s debts to plaintiff that might arise thereafter. She did not do so.
Regardless of where our sympathies might lie, the court properly granted summary judgment to plaintiff.